CLARK, Judge,
dissenting.
The majority opinion affirms the judgment by the trial court on the ground that no evidence was presented to show the existence of a family relationship between the decedent and the claimant and, in consequence, there was no burden on the claimant to prove any agreement for compensation in support of her claim. This conclusion overlooks and is in conflict with a line of Missouri cases denying compensation to claimants under fact situations virtually identical to the present case. On this account, I respectfully dissent from the majority opinion.
The facts applicable to the decisive issue in the case were uncontroverted and were established by the claimant’s evidence. Such facts are binding on the claimant and create an issue of law, that is, on the evidence presented, is the claimant here entitled to the benefit of the presumption that her services were rendered under an implied agreement that she be compensated. The principle of deference to the judgment of the trial court on questions of credibility, referred to in the majority opinion, is therefore inapplicable.
Summarized, the evidence showed that the deceased, a widower, first met the claimant at a social function early in 1977. At the time, the deceased was employed at the Ford Motor Company, a position from which he retired in 1982. After making claimant’s acquaintance, the deceased called on claimant at her son’s home where she was then living. He took the claimant out to dinner a number of times and in August, 1977, he persuaded her to move to his home. From then until the date of decedent’s death, the claimant lived with the deceased, but with each occupying separate bedrooms. The claimant did all of the housekeeping, prepared the meals and attended to the deceased during his various illnesses which became more serious after he retired from his employment. In 1983, the claimant had open heart surgery and the deceased attended to her during her recuperation.
All of the expenses of maintaining the household were paid by the decedent. He and the claimant engaged in social activities as a couple, they went out to dinner together, visited friends and relatives, went on fishing trips and out-of-town to horse races in Omaha. They referred to each other by their first names.
From time to time, the deceased indicated that he appreciated the care and services the claimant provided to him and that he would “make it right” with her. The deceased made no provision for the claimant in his will executed on June 22, 1983, but he did name the claimant as beneficiary of his life insurance. From that source, the claimant collected $24,501.00. The residue of claimant’s estate was bequeathed to the Shriner’s Hospital Bum Institute and the Shriner’s Hospital for Crippled Children. Other bequests were to sisters of his deceased wife, a $2,000.00 gift to a friend and $1,000.00 bequest to a Masonic Lodge.
Claim was filed against the estate by Josephine Peoples, the claimant, in the amount of $95,000.00 represented to be the value of household services and care rendered to the decedent during the time the claimant and decedent lived in the decedent’s home, a period of approximately eight years. It was undisputed that no express agreement was ever made by the *255deceased for payment of compensation to the claimant. On these facts, the trial court allowed the claim in full.
It has long been the law in Missouri that where two persons live together in the same household concurrently rendering services to each other, and each accepting services from the other, in the absence of an express contract that payment is to be made in addition to the benefit derived from the arrangement under which they are living, it is presumed such mutual benefit is full recompense to each for the services rendered and that neither intended to charge or to accept pay for the services. Manning v. Driscoll’s Estate, 174 S.W.2d 921, 924 (Mo.App.1943), Brunnert v. Boeckmann’s Estate, 226 Mo.App. 494, 499, 258 S.W. 768, 770 (1924).
The principle stated above was most recently applied to disallow a claim for housekeeping services in Estate of Erickson, 722 S.W.2d 330 (Mo.App.1986), decided by this court, a case involving facts remarkably similar to the present case. In Erickson, the deceased and Marguerite Renyer, the claimant, commenced living together some five months after they became acquainted in March, 1976. The relationship continued, with two interruptions, for a period of eight years. Renyer filed claims against the estate, including one for compensation for domestic services of cooking, laundering, ironing, housecleaning, clothes mending, mowing, trimming, snow shoveling, errand running and car washing. The trial court allowed the claim, and an associated claim for wages Renyer contended were due for work performed in the decedent’s business. The opinion reversed the judgment to the extent Renyer’s claim was based on domestic or household services.
In its opinion in Erickson, this court cited, in addition to Manning v. Driscoll’s Estate, supra, McDaniel v. McDaniel, 305 S.W.2d 461, 464 (Mo. banc 1957), where it is stated that if a family relationship exists between a person rendering services and the recipient, it is presumed the services are rendered gratuitously and the party claiming compensation must prove an express contract for payment before a claim may be allowed. The key phrase is “family relationship” which the court found to have existed between Renyer and the deceased.
The only significant difference between Erickson and the subject case is that in Erickson, there was evidence of sexual relations between the claimant and the deceased. In the present case the evidence was that claimant and the deceased occupied separate bedrooms. The majority opinion appears to hold that no family relationship between the claimant and the deceased existed because that status occurs, not only where there is proof of marital relations, but where the parties are related by marriage. This is not a correct statement of the law.
The case of Wells v. Goff, 361 Mo. 1188, 239 S.W.2d 301 (1951), was, again, a claim by a female companion of the deceased who lived with the deceased for a number of years. There was proof of neither illegal nor immoral cohabitation and no marital relation. According to the court’s opinion, “[tjhere does not seem to have been that tender affection usually obvious between those living in a family relationship but there was a type of loyalty, regard, mutual respect and devotion not usually observed between those in a strictly business relationship.” Wells, 361 Mo. at 1192; 239 S.W.2d at 303. The court went on to state that even though the deceased and the claimant may not have lived together as husband and wife, they certainly lived together as members of one family in a “family relation.” On this account, the court held the services for which claim was made to have been presumptively gratuitous and because no proof of an express contract to compensate was made, the judgment allowing the claim was reversed. Cited, among other cases, was Manning v. Driscoll’s Estate, supra.
The same result was reached in Johnston v. Estate of Phillips, 706 S.W.2d 554 (Mo.App.1986), a recent case from the southern district of this court. There, the claim was by an unmarried cohabitant who lived with the deceased four or five years prior to his death at age 75. The couple made trips together, lived in the same *256house and entertained friends. The claimant did the yard work, cooked, washed and kept house. The deceased paid the household expenses. The trial court disallowed the claim but made no findings of fact.
The appellate court affirmed the judgment for the estate on the basis that a family relationship existed between the deceased and the claimant and, citing McDaniel v. McDaniel, supra, ruled that the claimant could not prevail without proving an express contract for payment. The opinion also cited Morone v. Morone, 50 N.Y.2d 481, 429 N.Y.S.2d 592; 413 N.E.2d 1154 (1980), for the observation that as a matter of human experience, personal services will frequently be rendered by two people living together because they find it a convenient or rewarding thing to do and courts should not attempt to sort out the intention of the parties to convert the arrangement into a business transaction.
In the present case, the deceased and Josephine obviously found the arrangement of mutual support convenient and beneficial without any other agreement for compensation to Josephine beyond her enjoyment of a good home, financial support and companionship. The claim against the estate was an afterthought not related to any liability expressly assumed by the decedent beyond the indefinite expression that he would see that she was taken care of in some manner. That assurance was fulfilled by the designation of claimant as the beneficiary of substantial life insurance proceeds.
The facts of the case demonstrate that the deceased and Josephine enjoyed a family relationship, within the definition of the terms as announced in the cited cases, and, on this account, the trial court should have denied the claim in the absence of proof of an express contract. The estate was entitled to the presumption, which Josephine did not rebut, that the domestic services performed were rendered gratuitously. In holding otherwise, the majority opinion is in direct and irreconcilable conflict with Estate of Erickson, supra; Johnston v. Estate of Phillips, supra; Wells v. Goff, supra; and the doctrine of family relationship stated in the other cases cited above. On this account, I dissent and would reverse the judgment and remand the case for entry of judgment denying the claim.